Johnson, J.,
concurring in part and dissenting in part: I concur in the majority’s result, based solely upon our revision of the hold*592ing in State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010), whereby we now determine the person/nonperson offense designation of a prior conviction by looking to the designation statutorily assigned to the comparable crime at the time the current crime of conviction was committed. That change eliminates the troublesome circumstance of Kansas having no person felonies prior to the enactment of the Kansas Sentencing Guidelines Act. Accordingly, I view the majority’s exercise in statutory interpretation— presumably to vindicate the view espoused by the dissent in State v. Murdock, 299 Kan. 312, 323 P.3d 846 (2014), modified by Supreme Court order September 19, 2014—as unnecessarily (and dangerously) complicating and adulterating the process. I dissent from that superfluous portion of the majority opinion.
Biles, J., joins in the foregoing concurring and dissenting opinion.
* * *